Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Eastern Correctional Facility *1143which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, was charged in a misbehavior report with providing unauthorized legal assistance. Following a tier II disciplinary hearing, he was found guilty of the charge. Petitioner exhausted his administrative remedies and then commenced this CPLR article 78 proceeding.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report, accompanying documentation and statements made by petitioner at the hearing (see Matter of Becker v Goord, 13 AD3d 947, 948 [2004]). Contradictory testimony and innocent explanations offered by petitioner and other inmate witnesses created credibility issues for resolution by the Hearing Officer (see Matter of Barclay v Goord, 23 AD3d 862, 862 [2005], lvs denied 6 NY3d 705, 710 [2006]). We have examined petitioner’s remaining claim that the misbehavior report was deficient and find it to be unpersuasive.
Mercure, J.P., Peters, Carpinello, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.